



Exhibit 10.51




EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 19th day of November, 2018 (the “Effective Date”), by and between Babcock &
Wilcox Enterprises, Inc., a Delaware corporation (the “Company”) and Henry
Bartoli, an individual resident of the State of New Jersey (the “Executive”).
RECITALS


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to provide services as an employee to the Company, on the terms and conditions
specified in this Agreement; and
WHEREAS, the Company and Executive desire to set forth in writing their
understandings and agreements with respect to all such matters.
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the Company’s continued
employment of the Executive, the mutual promises hereinafter set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intended to be legally bound, agree as
follows:
(1)RECITALS. The foregoing recitals are true and correct and are expressly
incorporated herein by this reference.


(2)EMPLOYMENT. The Company offers and the Executive accepts employment upon the
terms and conditions hereinafter set forth.


(3)TERM OF EMPLOYMENT. The Executive’s employment with the Company shall
commence on November 19, 2018 (the “Commencement Date”) and shall extend until
the first anniversary of the Commencement Date or earlier terminated as provided
herein (the “Term”). The parties expressly agree that designation of a term does
not in any way limit the right of the parties to terminate this Agreement at any
time as hereinafter provided.


(4)POSITIONS AND DUTIES. The Executive shall serve as the Chief Strategy Officer
of the Company and its Affiliates (as herein defined), reporting to the
President and Chief Executive Officer of the Company (the “CEO”). The Executive
shall primarily be responsible for providing (a) advice regarding the operations
and profitability of the Company and (ii) information and perspective related to
potential strategic acquisitions for the Company.


(5)DUTIES AND RESPONSIBILITIES.


(a)In addition to the Executive’s general responsibilities described herein, the
Executive shall also perform such other tasks and responsibilities consistent
with the role of Chief Strategy Officer as may be assigned to the Executive by
the CEO from time to time. The Executive shall use his reasonable best efforts
to faithfully and efficiently perform such responsibilities. The Executive shall
have such authority and power (and only such authority and power) as provided
herein and/or are inherent to the undertakings applicable to the Executive’s
position and necessary to carry out the duties required of the Executive
hereunder. The Executive shall devote substantially all of his attention, time
and energies during normal working hours to the business of the Company and
shall at all times comply with all of the policies of the Company in accordance
with their respective terms.


(b)The Executive may engage in civic, philanthropic, or community service
activities, so long as such activities do not interfere with the Executive’s
ability to comply with the terms and conditions of the Agreement and are not
otherwise in conflict with the policies or interests of the Company. The
Executive shall undertake no activity, which might interfere with the policies
or interests of the Company. The Executive shall not undertake any activity
which might interfere with the proper performance of the Executive’s duties to
the Company hereunder, without first obtaining the permission of the CEO.


(c) It is anticipated that the Executive shall commute to the Company’s
corporate office located in Ohio on weekly basis; however, the Executive shall
be permitted to work from his home office from time to time.





--------------------------------------------------------------------------------







(6)COMPENSATION.


(a)Annual Salary. For all services rendered by the Executive pursuant to this
Agreement, the Executive shall receive an annual salary equal to $900,000 per
year. The Annual Salary shall be payable in installments in accordance with the
Company’s regular payroll procedures.


(b)Executive Benefits. The Executive shall, during the term of employment
hereunder, be entitled to participate in all employee benefit plans and
arrangements as shall from time to time be made available by the Company
generally to or for senior executives of the Company, including, without
limitation, medical, dental, disability and life insurance, subject to the terms
and conditions of those benefit plans and arrangements. Such benefits are
subject to change at the sole discretion of the Company.


(c)Commuting and Lodging Expenses. For so long as the Executive elects to keep
his primary residence in New Jersey, Executive will be reimbursed for reasonable
coach air fare between Ohio and New Jersey, with a maximum reimbursement of one
round-trip flight every week plus reasonable expenses for travel to and from an
airport. The Company shall reimburse the Executive for the reasonable cost of a
mutually agreed-upon extended-stay hotel or other lodging and other reasonable
travel and living expenses approved by the Company. Any reimbursement under this
paragraph shall be subject to legally required tax and other withholdings, if
any.


(d)Other Expenses. The Executive shall be entitled to be reimbursed for
reasonable and necessary expenditures incurred in the performance of the
Executive’s duties hereunder, provided that such expenditures are incurred and
accounted for in accordance with the policies and procedures established by the
Company.


(e)Vacation. The Executive shall be entitled to four (4) weeks of
paid vacation per year in accordance with the Company’s applicable policies on
accrual and use applicable to other Company executives of the same management
level as the Executive as in effect or modified from time to time.


(7)Termination.
 
(a)At-Will Employment; Termination With and Without Cause.
(1)The Company may terminate this Agreement at any time for cause upon written
notice to the Executive. Termination for “cause” as used herein, shall mean that
the Executive: (i) has been convicted of, or pled guilty or nolo contendere to,
a crime involving moral turpitude (including fraud, theft, embezzlement); (ii)
has committed any act or acts amounting to gross negligence or willful
misconduct (as such terms are normally defined under applicable law), as
reasonably determined by the CEO, to the detriment of the Company; (iii) has
violated the Company’s policies on non-discrimination and/or harassment; or (iv)
has willfully failed to comply with any other material Company policy generally
applicable to the Company’s employees that has been provided or made available
to the Executive; provided that, in the case of (ii), (iii) and (iv) only, the
Executive has been previously notified of any such failure and has been provided
at least thirty (30) days to cure any such failure.
(2)The Executive’s relationship with the Company is “at-will” and may be
terminated at any time by the Company without cause (for any reason or for no
reason) upon at least thirty (30) days prior written notice.
(3)NO MANAGER, SUPERVISOR, OR EXECUTIVE OF THE COMPANY HAS ANY AUTHORITY TO
ENTER INTO ANY ORAL AGREEMENT TO RESTRICT THE COMPANY’S ABILITY TO TERMINATE FOR
CAUSE IN ACCORDANCE WITH THIS SECTION 7, FOR EMPLOYMENT FOR ANY SPECIFIED PERIOD
OF TIME, OR TO OTHERWISE MAKE ANY ORAL AGREEMENT FOR EMPLOYMENT OTHER THAN
AT-WILL.


(b)Mutual Agreement. The Executive’s employment hereunder may be terminated at
any time by the mutual written agreement of both parties.


(c)Death. The Executive’s employment hereunder shall terminate at the
Executive’s death.


(d)Disability. The Executive’s employment hereunder shall terminate upon the
Executive’s disability. For all purposes of this Agreement, the Executive shall
be deemed to be disabled at the earlier of (i) the commencement of the Company’s
first salary period with respect to which the Executive first receives benefits
under any long-term disability insurance policy purchased by the Company for the
benefit of the Executive, or (ii) at such





--------------------------------------------------------------------------------





time as the Executive is unable to perform the Executive’s duties hereunder for
a period of ninety (90) consecutive days (which period may be extended by up to
thirty (30) days at the Company’s sole discretion).


(e)Severance. Except as provided below, and without limiting the at-will nature
of the Executive’s employment with the Company, the Company agrees that (i)
unless the Executive is terminated for “cause” as defined above, upon the
termination of the Executive’s employment by the Company for any other reason,
(ii) upon the Executive’s termination of the Executive’s employment for “good
reason” as defined in Section 7(g) below (provided such termination occurs with
ninety (90) days of the initial occurrence of the events providing “good reason”
for such termination), or (iii) upon the Executive’s termination as a result of
the Executive’s death or disability, the Executive (or the Employee’s estate in
the case of the death of the Employee) will be entitled to a severance payment
(the “Severance”) equal to Executive base salary for the remainder of the Term
(the “Severance Period”), on the terms described in Section (7)(f) below. In the
event any such Severance is payable pursuant to this Agreement and is unpaid at
the time of the Executive’s death, such payment shall be made to the Executive’s
estate. For the avoidance of doubt, no Severance shall be payable in the event
the Executive is terminated by the Company for “cause” as defined above.
Additionally, no Severance shall be payable in the event the Executive
voluntarily terminates the Executive’s employment with the Company for any
reason other than for “good reason.”


(f)Payment and Conditions for Severance Compensation. For purposes of this
Agreement, any Severance payable hereunder shall be paid in periodic payments
pursuant to the Company’s customary payroll schedule during the Severance
Period. Any such Severance shall only be payable: (i) following the Executive’s
execution of a Severance Agreement and Release substantially in the form
attached as Exhibit A to this Agreement (no later than 21 days following the
termination of this Agreement), and (ii) provided the Executive remains in
material compliance with all provisions of this Agreement that survive the
termination of this Agreement. For the avoidance of doubt, the Severance
Compensation is subject to the provisions of Section 8(a) below and is payable
pursuant to the Company’s customary payroll schedule over the Severance Period
and shall never be payable in a lump sum.


(g)Termination for “Good Reason”. The Executive may terminate this Agreement
immediately upon written notice for “good reason.” For purposes of this
Agreement, “good reason” shall mean, without the Executive’s express written
consent, the occurrence of any of the following circumstances: (i) a reduction
in the Executive’s base salary; (ii) the Company requiring the Executive to
relocate his primary residence from his current residence in New Jersey; or
(iii) a material adverse change or material diminution in the Executive’s
duties, responsibilities, functions or status with the Company resulting in the
Executive no longer reporting directly to the CEO.


(h)Treatment of Equity Awards. The Company agrees that (i) unless the Executive
is terminated for “cause” as defined above, upon the termination of the
Executive’s employment by the Company for any other reason, or (ii) upon the
Executive’s termination of the Executive’s employment for “good reason” as
defined in Section 7(g) (provided such termination occurs with ninety (90) days
of the initial occurrence of the events providing “good reason” for such
termination):
(1)all outstanding equity awards with respect to the Company's stock that vest
solely based on the passage of time will become fully vested;
(2)each outstanding equity award with respect to the Company's stock that vests
or is earned based on the achievement of one or more performance goals and for
which the performance period has not been completed will vest or be earned as if
the performance period ended on the date of such termination and the performance
goals were met at target; and
(3)each outstanding equity award with respect to the Company's stock that vests
or is earned based on the achievement of one or more performance goals and for
which the performance period has been completed shall vest or be earned based on
the level of actual achievement of such performance goals, as certified by the
Compensation Committee of the Company’s Board of Directors, and shall be paid or
settled at the same time as other executives receive payment or settlement with
respect to such award, but without regard to any requirement that the Executive
remain employed on the payment or settlement date as a condition for receipt
thereof.
Notwithstanding the foregoing, the provisions in this Section 7(h) will not
apply to the Stock Appreciation Right Award Grant Agreement granted to the
Executive in connection with the Executive’s commencement of employment, which
award will be subject to and solely governed by the terms of the award
agreement.


(8)Restrictive Covenants and Assignment of Inventions.







--------------------------------------------------------------------------------





(a)Preliminary Statement and Definitions. The Executive recognizes and agrees
that the Company’s success is inextricably linked to the dedication and loyalty
of its executives and other employees. The Executive recognizes and agrees that
in order to ensure that the Company continues to grow and succeed, the Company
must protect the core aspects of its business, including but not limited to its
substantial relationships with customers, customer goodwill associated with the
Company’s name and reputation, customer loyalty, and the Company’s trade
secrets, intellectual property and confidential business information. The
Executive hereby expressly acknowledges the validity of the following covenants
and that such covenants are reasonably necessary for the Company to protect its
business interests, including, but not limited to those cited above. The
Executive represents that the strict enforcement of these restrictions will not
in any manner preclude the Executive from gainfully undertaking other positions,
in such manner and to such extent as to provide a standard of living for the
Executive, the members of the Executive’s family and those dependent upon the
Executive, of at least the sort and fashion to which the Executive and they have
become accustomed and may expect. Further, the Executive expressly acknowledges
and agrees that throughout the term of the Executive’s relationship with the
Company, the Executive will receive extensive information regarding the nature
of the Company’s business, including but not limited to Confidential Business
Information and Trade Secrets (each as herein defined), and extensive education
from the Company that will confer in the Executive specialized skills, knowledge
and expertise in areas of business in which the Company is involved. The
statements contained in this Section (8)(a) shall apply to the entire Agreement.
Additionally, for purposes of this Agreement, the following definitions apply:
(1) “Affiliate” shall mean, with respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with the Company.
(2)“Business of the Company” shall mean the business of the Company or its
Affiliates, or any line of business performed by the Company or its Affiliates,
including without limitation any business providing boiler products,
environmental systems, and services for power and industrial uses.
(3)“Non-Compete Period” shall mean the term of the Executive’s employment with
the Company plus the term of the Severance Period, if any.
(4) “Territory” shall mean the United States of America, without restriction.
For purposes of this Section (8), the Executive acknowledges that Executive’s
services to the Company are provided on a nation-wide basis, and that specific
territorial limitations related to the restrictive covenants herein would not
adequately protect the legitimate business interests of the Company.


(b)Covenant Not to Compete. The Executive agrees that during the Non-Compete
Period, without the express written consent of the CEO, the Executive shall not
directly or indirectly:
(1)Engage in the services of, carry on, consult with, participate in, render
services to, own any interest in, share in the earnings of, or invest in the
obligations or securities of, any business in the Territory which is the same or
similar to the Business of the Company, whether as an individual or for or with
any other person, firm, corporation, partnership, joint venture, trust,
enterprise or any entity whatsoever; or
(2)Reveal or make available to any person or entity any Confidential Business
Information (as herein defined) with regard to the Business of the Company,
except as may be required by law, or use or attempt to use the Executive’s
knowledge concerning the Business of the Company in any manner which may injure,
cause loss or otherwise be detrimental, or may be intended to injure, cause loss
or be otherwise detrimental, to the Business of the Company, or which may
benefit, or may be intended to benefit, any other person or entity which is
engaged in the same or similar business as the Business of the Company; or
(3)Consult with or render services of any nature to any person or entity, other
than the Company, which is engaged in the Territory in a business which is the
same or similar to the Business of the Company or any of its Affiliates or any
line of business performed by the Company or any of its Affiliates.


(c)Non-Solicitation. The Executive agrees that during the Non-Compete Period and
for a period of one (1) year immediately following termination of the
Executive’s employment for any reason, including without limitation the
Executive’s retirement or any voluntary or involuntary termination, without the
express written consent of the CEO, the Executive shall not, directly or
indirectly, either as an individual on the Executive’s own account or as a
partner, owner, joint venturer, employee, agent, salesperson, independent
contractor, consultant, officer, director, stockholder, or otherwise:
(1)Counsel, solicit, assist anyone else in soliciting, or attempt to induce any
person employed by the Company or any of its Affiliates, or any person engaged
in an independent





--------------------------------------------------------------------------------





contractor relationship with the Company or of its Affiliates, to terminate his
or her employment or business relationship with the Company or any of its
Affiliates;
(2)Solicit, attempt to solicit, or assist anyone else in soliciting, on behalf
of himself or herself or any other person, company or enterprise, any of the
Company’s or any of its Affiliates’, customers or clients (for purposes of this
Agreement, customers shall include clients of the Company and its Affiliates,
entities that refer clients to the Company or its Affiliates, and the employees
of entities that refer clients to the Company or its Affiliates), or any
prospective customers or clients known to the Executive, to do business with or
purchase services from any business or individual who competes with the Company
or its Affiliates;
(3)Advise or suggest to any of the Company’s, or any of its Affiliates’, actual
or prospective customers that they not engage in business with the Company or
any of its Affiliates or that they withdraw or cancel any of their business with
the Company or any of its Affiliates; or
(4)Invest in any company or business entity that competes with the Company or
any of its Affiliates, unless such investment is as a less than 5% shareholder,
and the company is listed on the national securities exchange or quoted on an
automated quoting system.
The Executive expressly acknowledges the validity and legitimacy of the
Company’s stated business interests and agrees that the period of restriction
represented by this Section (8) is essential to the full protection of these
interests.
(d)Confidentiality.
(1)Definitions. For purposes of this Agreement, the following definitions apply:
(a)“Confidential Business Information” means ideas, information, knowledge, data
and discoveries, that are not generally known in the Company’s trade or industry
and about which the Executive has knowledge as a result of the Executive’s
employment with the Company, including without limitation, the identity of any
of the Company’s clients (past, current, and prospective), lists of clients,
data provided by or about such clients, client service information and
materials, all information about existing or future contracts with such clients,
all information about the products, techniques and services provided by the
Company to such clients, all marketing and development plans, forecasts and
forecast assumptions and volumes, price and cost objectives, price lists,
pricing and quoting policies and procedures, the profit margins and financial
information about the Company, employee records and data (including without
limitation, records and data relating to the Company’s executives), client
records and data, marketing strategy and other matters involved in the Company’s
day-to-day operations, any of the foregoing information related to any Affiliate
of the Company, and any and all information or materials in the Company’s
possession or under its control from any other person or entity which the
Company is obligated to treat as confidential or proprietary, and all know-how,
business methods, processes, ideas, all written knowledge, information,
discoveries, patents, patent applications, concepts, and other intellectual
property (whether or not patentable), schematics, product development plans,
forecasts, strategies and other technical, business and financial information,
techniques, models, flow charts, research, development, procedures, marketing
techniques and materials and development plans and all manifestations and
embodiments thereof and improvements made thereto conceived, developed or
acquired.
(b)“Trade Secret” means information of the Company or any of its Affiliates,
including a formula, pattern, compilation, program, method, protocol, technique
or process, that derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by other persons who can obtain economic value from its disclosure or use,
and that is the subject of efforts by the Company to maintain its secrecy that
are reasonable under the circumstances.
(2)Covenant of Preservation of Confidentiality. The Executive recognizes that
through the Executive’s relationship with the Company, he or she will have
access to certain Confidential Business Information and Trade Secrets of the
Company. Throughout the term of the Executive’s relationship with the Company,
the Executive agrees to protect the Confidential Business Information and Trade
Secrets of the Company from unauthorized use or disclosure, and to take all
reasonable steps to ensure the secrecy and confidentiality of all Confidential
Business Information and Trade Secrets. The Executive understands and agrees
that the Confidential Information is a valuable, special and unique asset of the
Company which is entitled to protection under the provisions of this Section
(8)(d).





--------------------------------------------------------------------------------





(3)Covenants of Confidentiality and Non-disclosure. The Executive agrees that
during the Term of this Agreement, and for a period of five (5) years following
the termination of this Agreement for any reason, the Executive will:
(a)Not make any use whatsoever, except on behalf of the Company in the course of
the Executive’s regular duties to the Company, of Confidential Business
Information or Trade Secrets without the prior written consent of the Company
expressly waiving the restrictions provided herein;
(b)Not disclose or reveal any Confidential Business Information or Trade Secrets
to any third party for any reason, except as may be required by law, whether
performing services for the Company or otherwise, and not to reproduce or
distribute Confidential Business Information or Trade Secrets in any form,
tangible or otherwise;
(c)Keep all Confidential Business Information and Trade Secrets strictly secret
and confidential;
(d)Take all reasonable actions to assure proper precautions have been taken to
prevent unauthorized access to, disclosure of, or loss or destruction of any
Confidential Business Information or Trade Secrets provided to the Executive;
(e)Promptly return to the Company any Confidential Business Information or Trade
Secrets then in tangible form upon the termination of the Executive’s
employment; and
(f)Not take any action or actions in order to avoid or seek to avoid the
observance or performance of any of the terms of this Agreement.


(e)Non-Disparagement. The Executive and the Company agree that the Executive and
the Company shall not, either during the term of the Executive’s employment with
the Company or at any time after the Executive’s employment is terminated for
any reason, make or publish (on social media or in any other medium or manner),
(i) any disparaging, negative, or unflattering statement or communication
regarding the Executive or the Company or any of its Affiliates, subsidiaries,
shareholders, officers, directors, employees or agents, or (ii) any derogatory
or negative opinions or statements concerning the Executive or the Company or
any of its Affiliates, shareholders, officers, directors, employees or agents,
or concerning the Company’s operations. The parties acknowledge and agree that
Company shall comply with all applicable laws and the Company’s internal
policies relating to statements regarding the Executive and the character and
nature of the termination of the Executive’s employment with the Company.


(f)Use of Name. The Executive agrees that the Executive will not, directly or
indirectly, use any name which is similar to any corporate name of, or any trade
name, service mark, trademark, logo or insignia used by, the Company or any of
its Affiliates, other than in the performance of the Executive’s duties to the
Company. Following termination of the Executive’s employment with the Company
for any reason, the Executive shall not represent himself or herself as being in
any way connected with the business of the Company or any of its Affiliates,
except to the extent as may be separately agreed upon with the Company in
writing.


(g)Assignment of Inventions.
(1)Definition. For the purposes of this Agreement, “Inventions” shall be deemed
to mean all ideas, concepts, discoveries, inventions, developments,
improvements, formulations, products, processes, know-how, designs, formulas,
methods, developmental or experimental work, business processes, business
strategies, operating procedures, clinical data, original works of authorship,
software programs, software and systems documentation, trade secrets, technical
data, or licenses to use (whether or not patentable or registrable under
copyright or similar statutes), that are or were made, conceived, devised,
invented, developed or reduced to practice or tangible medium by the Executive,
either alone or jointly with others (a) during any period that the Executive is
employed or engaged by the Company, whether or not during normal working hours
or on the premises of the Company, which relate, directly or indirectly, to the
business of the Company or its Affiliates or (b) which arise out of, or are
incidental to, the Executive’s employment or engagement by the Company.
(2)Ownership of Inventions. The Executive acknowledges and agrees that all
Inventions already existing at the date of this Agreement or which are developed
or created after the date of this Agreement, belong to and are the absolute
property of the Company and will not be used by the Executive for any purpose
other than carrying out the Executive’s duties to the Company.
(3)Assignment of Inventions; Enforcement of Rights. Without limiting the general
applicability of Section (8)(g)(2) above, by signing this Agreement the
Executive assigns and agrees to assign in the future to the Company all of the
Executive’s right, title and interest to any and all Inventions and any and all
related patent rights, copyrights and applications and registrations related to
such rights. The Executive also agrees to assign all of Executive’s right, title
and interest in and to any





--------------------------------------------------------------------------------





particular Inventions to a third party as directed by the Company from time to
time. During and after the Executive’s employment with the Company, the
Executive agrees to cooperate with the Company, at the Company’s expense, in
obtaining proprietary protection for the Inventions and the Executive further
agrees to execute all documents which the Company shall reasonably request in
order to establish or protect the Company’s rights in the Inventions. By signing
this Agreement, the Executive appoints the Company as the Executive’s attorney
in fact to execute and deliver any such documents on the Executive’s behalf in
the event that the Executive should fail or refuse to do so within a reasonable
period following the Company’s request.
(4)Works for Hire. The Executive acknowledges that all original works of
authorship made by the Executive (solely or jointly with others) within the
scope of the Executive’s employment with the Company or any prior engagement of
the Executive by the Company, which are protectable by copyright are intended to
be “works made for hire,” as that term is defined in Section 101 of the United
States Copyright Act of 1976 (the “Act”), and shall be the property of the
Company and the Company shall be the sole author within the meaning of the Act.
If deemed necessary by the Company, the Executive agrees that the Executive
will, without receiving any further payment or consideration, assign to the
Company all of the Executive’s right, title and interest in such copyrightable
work and will cooperate with the Company, at the Company’s expense, to secure,
maintain and defend, for the Company’s benefit, copyrights and any extensions
and renewals thereof on any and all such work. By signing this Agreement, the
Executive waives all claims to moral rights in any Inventions.
(5)Records. The Executive agrees to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Inventions made by the Executive during the
Executive’s period of employment with the Company, and from any prior engagement
of the Executive by the Company. The Executive agrees that such records shall be
available to and remain the sole property of the Company at all times.
(6)Obligation to Keep Company Informed. The Executive agrees that during the
term of the Executive’s employment with the Company and for a period of six (6)
months immediately following termination of such employment, the Executive shall
promptly disclose to the Company fully and in writing all Inventions created,
written, authored, conceived or reduced to practice by the Executive, either
alone or jointly with others. In addition, the Executive shall promptly disclose
to the Company all patent applications filed by the Executive or on the
Executive’s behalf within one (1) year after termination of the Executive’s
employment with the Company.


(h)No Preparation. The Executive further covenants and agrees that during the
Executive’s employment with the Company the Executive shall not make
preparations to engage in any activity which would be prohibited by the
provisions of this Section (8).


(i)Severability. If any of the covenants in this Section (8). should be found
unreasonable by a court of competent jurisdiction, including without limitation
any finding that such covenant is unenforceable because it covers too extensive
a geographical area or survives too long a period of time, it is expressly
agreed that such covenant will be construed so that the remaining provisions
will not be affected, but will remain in full force and effect, and any such
covenant will be deemed, without further action on the part of any person, to be
modified, amended and/or limited, but only to the extent necessary to render the
same valid and enforceable in such jurisdiction. For example, if a court
determines that the non-compete covenant in Section (8)(b) above survives for
too long a period of time, the non-compete covenant will remain enforceable
against the Executive but the time limitation will be shortened by as much as is
determined to be necessary by the court to make such covenant reasonable. The
provisions of this Section (8) are severable and if any one or more provisions
should be determined by a court of competent jurisdiction to be invalid or
otherwise unenforceable, in whole or in part, the remaining provisions (and any
partially unenforceable provision to the extent enforceable in any jurisdiction)
shall, nevertheless, be binding and enforceable.


(j)Remedies. The parties agree that the Company will suffer irreparable damage
if the Executive violates any covenant in this Section (8); therefore, the
Company shall be entitled, in addition to any other rights or remedies that the
Company may possess, without the posting of any bond or other security, to
injunctive and other equitable relief to restrain the breach or threatened
breach of, or otherwise to specifically enforce, any of the covenants of this
Section (8) and the Company shall not be required to prove special damages.
Additionally, without limiting the Company’s other remedies, if Executive
breaches any covenant in this Section (8), the Executive agrees that the
Executive will forfeit the Executive’s right to any payment of Severance payable
while the Executive is breaching such covenant and after any such breach has
occurred.







--------------------------------------------------------------------------------





(k)Survival. The covenants and obligations of the Executive contained in this
Section (8) shall survive the termination, for any reason, of the Executive’s
employment with Company and/or the termination of this Agreement. If the
Executive violates any covenant or obligation under this Section (8), then the
expiration of the Executive’s obligations under this Section (8) shall be tolled
and extended for a period of time equal in duration to the period of time that
the Executive was in breach thereof. Subject to compliance with applicable law,
the Executive shall not receive any payments of compensation owed by the Company
to the Executive while in the Executive is in breach of this Section (8).


(9) SEVERABILITY. If any provision of this Agreement is ultimately determined to
be invalid or unenforceable, such provisions shall be deemed limited by
construction in scope and effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event no such limiting construction is
possible, such invalid or unenforceable provision shall be deemed severed from
this Agreement without affecting the validity of any other term or provision
hereof.


(10)CONTROLLING LAW. The terms of this agreement shall be construed and governed
in accordance with the internal laws, but not the laws of conflicts, of the
State of Ohio applicable to agreements made and to be performed entirely in that
state. Each party hereto consents to the personal jurisdiction and venue of the
federal and state courts with jurisdiction in Summit County, Ohio, for a
resolution of all disputes arising out of the construction, interpretation, or
enforcement of any term or provision of this Agreement, and each party hereby
waives the claim or defense that such courts constitute an inconvenient forum.


(11) CONSTRUCTION OF AGREEMENT. This Agreement has been negotiated by the
respective parties hereto, and the language hereof shall not be construed for or
against any party. The titles and headings herein are for reference purposes
only, and shall not in any manner limit the construction of this Agreement which
shall be considered as a whole. All additions and deletions of provisions from
all drafts of this Agreement shall be of no force or effect in interpreting the
terms of the Agreement or the intentions of the parties hereto.


(12)Resolution of Disputes. The Executive and the Company agree that in the
event any dispute arises concerning the construction, interpretation, or
enforcement of any term or provision of this Agreement other than Section (8) of
this Agreement, or any other complaint, grievance, or alleged unfair, improper,
discriminatory, or illegal action by the Company, including, but not limited to
allegations of discrimination, harassment, including sexual harassment, workers’
compensation retaliation, whistleblower retaliation, defamation, violation of
public policy or any law, or any claim under the New Jersey Law Against
Discrimination, as amended, the New Jersey Family Leave Act, the New Jersey
Equal Pay Act, the New Jersey Conscientious Employee Protection Act, Ohio
Revised Code Section 4112, Ohio Revised Code 4113.52, the Rehabilitation Act of
1973, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Older Worker Benefit Protection Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, or any other federal or state statute, or local ordinance, or
any claim for employment discrimination, the Executive and the Company shall
settle the dispute by arbitration, with three arbitrators, in accordance with
the United States Arbitration Act (9 U.S.C. § 1 et seq.) and employment dispute
rules of the American Arbitration Association. The arbitrators shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, specific performance of any
obligation created under this Agreement, the issuance of an injunction or other
provisional relief, or the imposition of sanctions for abuse or frustration of
the arbitration process. Arbitration hereunder is limited to individual claims
and cannot be brought on a class basis. The Company shall pay for any fees of
the American Arbitration Association and one arbitrator, with the fees for the
remaining two arbitrators shared equally by the Company and the Exeuctive.


(13)Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.


(14)Amendments; Waiver. Any amendment to or modification of this Agreement, and
any waiver of any provision hereof, shall be in writing and shall require the
prior written approval of the parties hereto as evidenced by the manual
signature of each party or its respective representative. Any waiver by the
Company of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach hereof.


(15)Binding Effect; Assignment. The terms of this Agreement shall inure to the
benefit of the parties hereto, and shall be binding upon the successors and
assigns of the Company and upon the Executive’s heirs, executors,
representatives and administrators. Notwithstanding the foregoing, this
Agreement is based on the personal services of the Executive, and the rights and
obligations of the Executive hereunder shall not be assignable by the Executive.





--------------------------------------------------------------------------------







(16)409A Compliance.


(a)This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code.


(b)The Company shall undertake to administer, interpret, and construe this
Agreement in a manner that does not result in the imposition on Executive of any
additional tax, penalty, or interest under Section 409A of the Code.


(c)If the Company determines in good faith that any provision of this Agreement
would cause the Executive to incur an additional tax, penalty, or interest under
Section 409A of the Code, the Company (or its delegate) and Executive shall use
reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code or causing the imposition of such additional tax, penalty, or
interest under Section 409A of the Code.


(d)The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to Executive under this Agreement. To
the extent the Company complies with the terms of this Agreement, the Company
shall not be liable to Executive for any payment made under this Agreement that
is determined to result in an additional tax, penalty, or interest under Section
409A of the Code, for any such tax, penalty or interest, or for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A of the Code.


(e)For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.


(f)With respect to any reimbursement of expenses of Executive or provision of
in-kind benefits to the Executive subject to Section 409A of the Code, such
reimbursement of expenses and provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or
provision of in-kind benefits in one taxable year shall not affect the expenses
eligible for reimbursement or provision of in-kind benefits in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or provision of in-kind benefit shall not be subject to
liquidation or exchange for another benefit.


(g)Any termination of the Executive’s employment triggering payment of the
benefits under Section 7(e) or otherwise under this Agreement must constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before distribution of such benefits can commence. To the
extent that the termination of the Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by the Executive to the Company at the time the Executive’s
employment terminates), any benefits payable under Section 7(e) or otherwise
under this Agreement that constitute deferred compensation under Section 409A of
the Code and are payable upon a termination of employment shall be delayed until
the date of a subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).


(h)If a payment obligation under this Agreement or other compensation
arrangement arises on account of Executive’s separation from service while
Executive is a “specified employee” as determined by the Company, any payment of
“deferred compensation” (as defined under Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid on the first business day after the end of the six (6) month
period beginning on the date of such separation from service or, if earlier, on
the date of his death.


(17)INDEMNIFICATION. The Company shall indemnify the Executive for any liability
to the fullest extent applicable to any other member of the Board of Directors
or senior officer of the Company. In addition, the Company agrees to continue
and maintain, at the Company’s sole expense, a directors’ and officers’
liability insurance policy covering the Executive both during and, while
potential liability exists, after the Term that is no less favorable than the
policy covering Board members and senior officers of the Company from time to
time.





--------------------------------------------------------------------------------







(18)Counterparts. This Agreement may be executed and accepted in one or more
counterparts for the convenience of the parties, each of which will be deemed an
original and all of which, taken together, shall constitute one and the same
instrument. Delivery of a facsimile of a manually executed counterpart hereof
via facsimile transmission or by electronic mail transmission, including but not
limited to an Adobe file format document (also known as a PDF file), shall be as
effective as delivery of a manually executed counterpart hereof.


(19)WAIVER OF JURY TRIAL. AS A MATERIAL INDUCEMENT FOR THE EMPLOYMENT
RELATIONSHIP REPRESENTED BY THE AGREEMENT, EACH PARTY, BY SIGNING THIS
AGREEMENT, KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY OF ANY ISSUES RELATED TO THE AGREEMENT SO TRIABLE.


[Signature Page Follows.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement on the Effective Date first set forth above.




EXECUTIVE:




_________________________________
Henry Bartoli






COMPANY:


BABCOCK & WILCOX ENTERPRISES, INC.






By:    __________________________                        
Name:    Kenny Young
Title:    Chief Executive Officer                         







--------------------------------------------------------------------------------






EXHIBIT A TO EXECUTIVE EMPLOYMENT AGREEMENT


SEVERANCE AGREEMENT AND RELEASE
This Severance Agreement and Release (this “Agreement”) is made and entered into
by and among Babcock & Wilcox Enterprises, Inc., a Delaware corporation (the
“Company”), and Henry Bartoli and such person’s heirs, spouse, domestic partner,
assigns, executors, administrators and attorneys (the “Executive”). This
Agreement was presented to the Executive on [________], 20[___] and, subject to
the terms hereof, the effective date of this Agreement shall be the date the
upon which the Executive executes and delivers a counterpart of this Agreement
to the Company.


Pursuant to this Agreement with the Company, as a condition and in consideration
of the Executive receiving the Severance Package as that term is defined in the
Executive Employment Agreement between the Executive and the Company dated
November 19, 2018 (as amended from time to time, the “Employment Agreement”),
the Executive and the Company, desiring to resolve all actual or potential
claims the Executive may have against the Company, agree as follows:


1.    Obligation of the Company: In consideration of Executive’s obligations set
forth below, the Company shall provide to Executive the Severance Package
described in Section (7) of the Employment Agreement (the “Severance Package”).


2.    Obligations of Executive: In consideration of the Company’s obligations
set forth in the Employment Agreement, and specifically the Severance Package
described above, and the mutual promises contained herein, and for other good
and valuable consideration, the sufficiency and receipt of which is hereby
confirmed by the Executive and the Company:


(a)The Executive and the Company release and forever discharge each other, and
their respective directors, officers, shareholders, employees, representatives,
benefit plan administrators, agents and attorneys, both individually and
collectively, (collectively, “the Released Parties”) from, all claims, rights,
and causes of action, both known and unknown, in law or in equity, of any kind
whatsoever arising through the date of signing this Agreement, including, but
not limited to, any claims, rights, and causes of action relating to or arising
out of the Executive’s employment with, conditions of employment with,
compensation by, or separation of employment from, the Company. This complete
release specifically includes, but is not limited to, a release of any and all
claims rights, charges, or causes of action arising under Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Acts of 1866 and 1871; the Age
Discrimination in Employment Act of 1967, as amended (hereinafter referred to as
the “ADEA”); Executive Order Nos. 11246 and 11478; the Equal Pay Act of 1963, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Rehabilitation Act of 1973, as amended; the New Jersey Law Against
Discrimination, as amended; the New Jersey Family Leave Act; the New Jersey
Equal Pay Act; the New Jersey Conscientious Employee Protection Act; Ohio
Revised Code Section 4112; Ohio Revised Code 4113.52; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the National Labor Relations Act of 1935, as amended; the Fair Labor Standards
Act of 1938, as amended; the Occupational Safety and Health Act of 1970, as
amended; and the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, the Genetic Information Nondiscrimination Act, and any other federal or
state law or local ordinance, including any suit in tort (including fraud,
promissory estoppel and negligence) or contract (whether oral, written or
implied), including any claim based on alleged breach of the Employment
Agreement, or any other common law or equitable basis of action, except for (i)
any claim which may not lawfully be waived in this manner or (ii) any claims,
rights, and causes of action relating to or arising out of defamation of the
Executive by officers or directors of the Company or an intentional tort by the
Company or its officers or directors.


(b)The Executive represents that while the Executive is not legally barred from
filing a charge of discrimination, the Executive has not filed, and does not
intend to file, any charge of discrimination against any of the Released Parties
with any federal, state or local agency and understands that the Company has
reasonably relied on the Executive’s representations in this paragraph in
agreeing to perform the obligation set forth in Section 1 of this Agreement. The
Executive further waives any right to recovery based on any charge of
discrimination filed by the Executive or on the Executive’s behalf.







--------------------------------------------------------------------------------





3.    Non-Disclosure. The Executive and the Company each shall not disclose,
either directly or indirectly, any of the terms of this Agreement, including,
but not limited to, the amount of the payments to be made to the Executive
pursuant to Section 1 or that the Company is paying the Executive, to any person
or organization, including, but not limited to, members of the press and media,
present and former employees, vendors, suppliers, or other members of the
public. The Executive and the Company may only disclose those facts in a
privileged context (attorney-client, accountant-client or husband-wife) with the
understanding that such disclosure will remain privileged and will not be
communicated to third parties. If asked about the Executive’s separation from
employment with the Company, the Company and the Executive shall state only that
the Executive has left the Executive’s employment with the Company amicably to
pursue other opportunities.


4.    Restrictive Covenants. Executive acknowledges that the Executive shall
also continue to adhere to those provisions of the Employment Agreement with the
Company relating to non-solicitation and non-competition, and all other
restrictive covenants contained in Section (8) of the Employment Agreement, all
of which are hereby incorporated into this Agreement by reference as if fully
set forth in this Agreement.


5.    Non-Admission. Neither this Agreement, nor anything contained in it, shall
be construed as an admission by any of the Released Parties of any liability,
wrongdoing or unlawful conduct whatsoever.


6.    Severability. If a court of competent jurisdiction invalidates any
provision of this Agreement, then all of the remaining provisions of this
Agreement shall continue unabated and in full force and effect.


7.    Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties regarding the subject matter of this Agreement and
shall not be modified or superseded except upon express written consent of the
parties to this Agreement. The Executive represents and acknowledges that in
executing this Agreement, he does not rely and has not relied upon any
representation or statement made by the Company or its agents, representatives
or attorneys which is not set forth in this Agreement.


8.    Governing Law. The laws of the State of Ohio shall govern this Agreement,
and any action to enforce this Agreement shall be brought in Summit County, Ohio
where jurisdiction and venue shall lie.


9.    Agreement Not to be Used as Evidence. This Agreement shall not be
admissible as evidence in any proceeding except one in which a party to this
Agreement seeks to enforce this Agreement or alleges this Agreement has been
breached.


10.    Opportunity to Consider and Confer. The Executive acknowledges that the
Executive has had the opportunity to read, study, consider, and deliberate upon
this Agreement. The Executive further acknowledges and understands that the
Executive has been given a period of twenty-one (21) days in which the Executive
may, but is not required to, consider this Agreement, that after the Executive
signs it, the Executive has seven (7) days in which to revoke it. Executive
further acknowledges that the Executive fully understands and completely agrees
with all of the terms of this Agreement and that the Executive has been, and
hereby is, specifically advised to consult with the Executive’s attorney before
executing this Agreement.




[Signature Page Follows.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the Company and
the Executive hereby execute this Severance Agreement and Release, consisting of
four (4) pages (including this signature page) and including ten (10) enumerated
paragraphs, by signing below voluntarily and with full knowledge of the
significance of all of its provisions.


PLEASE READ CAREFULLY. THIS RESIGNATION AGREEMENT, WAIVER AND RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


EXECUTIVE:




_________________________________
Henry Bartoli


Date: _____________________________






COMPANY:


BABCOCK & WILCOX ENTERPRISES, INC.






By:_________________________________                        
Print Name: _________________________
Print Title: __________________________
Date: _______________________________





